        Case 1:19-cv-02851-LLS Document 38 Filed 12/14/20 Page 1 of 5
         Case 1:19-cv-02851-LLS Document 37 Filed 12/07/20 P~,ci:e:::1;:;Ctt!l::.:...:..::..:=::: =====::::.:;i
                                                             : .usoc SDNY
                                                                             . DOCUMENT
                                                                               ELECTRONICALLY FILED
                        UNITED STATES DISTRICT COURT                           DOC#:
                                                                               DATEF-IL_E_D_:_/_2_71_Y
                                                                                                     -/.2~
                                                                                                        . .--0-
                                                                                                     1
                   FOR THE SOUTHERN DISTRICT OF NEW YOR
                                                                                                      '
  KENNETH DUNHAM and MARTHA                          )
  DUNHAM                                             )
                                                     )   Case No. 1: l 9-cv-02851
          Plaintiffs,                                )
                                                     )   Judge Louis L. Stanton
  v.                                                 )
                                                     )   Magistrate Judge Debra C. Freeman
   COVIDIEN LP,                                      )
                                                     )
          Defendant.                                 )


 JOINT APPLICATION FOR APPOINTMENT OF COMMISSIONER AND PRIVACY
    MONITOR, AND DIRECTION OF SUBMISSION OF HAGUE CONVENTION
 APPLICATION TO MINISTERE DE LA JUSTICE FOR AUTHORIZATION OF THE
    DULY APPOINTED COMMISSIONER AND PRIVACY MONITOR TO TAKE
            EVIDENCE PURSUANT TO CHAPTER II, ARTICLE 17
                    OF THE HAGUE CONVENTION

       Pursuant to Local Civil Rule 3 7 .2 and Federal Rule of Civil Procedure 29, Plaintiffs

Kenneth and Martha Dunham and Defendant Covidien LP hereby submit the following Joint

Application, Memorandum in Support, and Proposed Order (1) appointing a Commissioner to

take French evidence in this matter and appointing a Privacy Monitor to assist the parties in

satisfying French data protection laws, and (2) issuing an Application to the Ministere de la

Justice for Authorization of Duly Appointed Commissioner and Privacy Monitor for the Purpose

of Taking Evidence Pursuant to Chapter II, Article 17 of the Hague Convention of 18 March

1970 ("French Application") .

       The research, development, and manufacture of ProGrip Laparoscopic Self Fixating

Mesh and Parietex Optimized Composite Mesh, the two hernia mesh products at issue in this

litigation, took place at Defendant's subsidiary, Sofradim Production ("Sofradim"). Sofradim is

a French company with its principal place of business at 116 Avenue Du Formans, Trevoux,
         Case 1:19-cv-02851-LLS Document 38 Filed 12/14/20 Page 2 of 5
             Case 1:19-cv-02851-LLS Document 37 Filed 12/07/20 Page 2 of 5




France O1600, and Sofradim' s documents and custodians are located in Trevoux, France.

Defendant contends that French law requires that discovery be conducted pursuant to Hague

Convention procedures. This Court's appointment of a Commissioner under Chapter II, Article

17 of The Hague Convention and appointment of a Privacy Monitor to assist the parties in

satisfying French personal data protection laws, along with the French Application seeking

approval from the relevant French authority, is a procedurally appropriate and expedient method

in which to obtain foreign documents and information from Defendant intended to provide

comity and compliance with French law. The parties anticipate that the streamlined procedure

set forth in this application, which are permitted under Chapter II, Article 17 of The Hague

Convention, will allow the production of documents with the least delay and expense.

        The Parties, by and through their counsel, agree to the following regarding the production

of documents in response to requests for production of documents propounded by Plaintiffs in

this matter:

        1.       The production of documents is subject to the terms of the Stipulated Protective

Order and Stipulation and Order Regarding the Collection and Production of Documents and

Electronically Stored Information ("ESI Protocol"), previously agreed upon by the Parties, and

entered by the Court on November 5, 2020 .

        2.       The production of documents is subject to this Court's approval of the Joint

Application, and the issuance of the proposed French Application, the form filed concurrently

with this application.

        3.       Alexander Blumrosen is to be appointed, pending the approval of the Ministere de

la Justice of France and subject to the terms and limitations of the French Application: (a) as the

Commissioner to take evidence in the above-entitled action by receiving documents located in



                                                  2
        Case 1:19-cv-02851-LLS Document 38 Filed 12/14/20 Page 3 of 5
             Case 1:19-cv-02851-LLS Document 37 Filed 12/07/20 Page 3 of 5




France from Defendant and transmitting the documents to counsel for Defendant, and (b) to the

extent "personal data" would be disclosed under French law, as the Privacy Monitor to assist the

parties in satisfying French personal data protection laws, in liaison with the French personal

data protection authority (CNIL). Under French law, personal data is generally defined as any

information relating to an identified or identifiable natural person, i.e. any information on the

basis of which it is possible to identify a person, such as a name, a phone number, an IP address,

a physical address etc. Counsel for Defendant will provide such responsive, non-privileged

documentation as are agreed to by the Parties or as ordered by this Court in this matter. This

appointment is not intended to authorize Alexander Blumrosen to determine the scope of

documents to be produced by Defendant.

       4.        The signed Proposed Order and signed French Application will be given to

counsel for Defendant, who will file both documents, along with French translations of all

documents, with the Ministere de la Justice, Directions des Affaires Civiles et du Sceau, Bureau

du droit de l'Union, du droit international prive et de l'entraide civile (BDIP) 13, Place

Vend6me, 75042 Paris Cedex 01, France.

        5.       Counsel for the Parties will use their best efforts to obtain, as soon as possible

after entry of the Proposed Order, authorization by the Ministere de la Justice, for the

Commissioner and Privacy Monitor to take evidence in accordance with the terms and

limitations of the French Application and to assist the Parties in satisfying French personal data

protection laws, in liaison with the CNIL.

        6.       Neither the entry of the Proposed Order, the production of documents pursuant to

Chapter II of The Hague Convention, nor the terms of the French Application shall constitute or

operate as a waiver of the attorney-client privilege, the work product doctrine, or any other


                                                   3
        Case 1:19-cv-02851-LLS Document 38 Filed 12/14/20 Page 4 of 5
          Case 1:19-cv-02851-LLS Document 37 Filed 12/07/20 Page 4 of 5




privileges, rights, protections, or objections that may apply to that evidence under the laws of

France, or of the United States. Documents withheld on the basis of any privilege shall be so

identified in an appropriate privilege log in accordance with the Parties' ESI Protocol, the date(s)

of service of such privilege log to be agreed upon by the Parties. Any discovery conflicts arising

in connection with any document production made in connection with this Joint Application

shall be submitted for resolution, in accordance with the provisions of the Southern District of

New York Local Rules and the Federal Rules of Civil Procedure, before this Court.

IT IS SO STIPULATED, through Counsel of Record.

MARC J. BERN & PARTNERS, LLP                          DLA PIPER LLP (US)

By: Isl Alexandra Colella                             By: Isl Jessica C. Wilson
   Alexandra Colella, Esq.                               Jessica C. Wilson
    One Grand Central Place                              33 Arch Street, 26th Floor
    60 East 42nd Street, Suite 950                       Boston, MA 02110-1447
    New York, New York 10165                             Tel: (617) 406-6000
    Tel : (212) 702-5000                                 Fax: (617) 406-6100
    Fax: (212) 818-0164                                  jessica.wilson@dlapiper.com
   acolella@bernllp.com
                                                         Attorney for Defendant
    Attorney for Plaintiffs




Dated: December 7, 2020                                 Dated: December 7, 2020




                                                  4
       Case 1:19-cv-02851-LLS Document 38 Filed 12/14/20 Page 5 of 5
        Case 1:19-cv-02851-LLS Document 37 Filed 12/07/20 Page 5 of 5




IT IS ORDERED that the forgoing Stipulation is approved.



December \0, 2020



                                                 Judge Louis L. Stanton
                                                 U.S. District Court
                                                 Southern District of New York




                                             5
